942 So.2d 452 (2006)
Mario BALDWIN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D06-3428.
District Court of Appeal of Florida, First District.
November 28, 2006.
Mario Baldwin, pro se, Petitioner.
Charlie Crist, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Mario Baldwin is hereby afforded a belated appeal from the order of March 6, 2006, denying postconviction relief in Escambia County Circuit Court case numbers 89-1531 CFB, et al. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. 9.141(c)(5)(D).
PETITION GRANTED.
BROWNING, C.J., KAHN, and DAVIS, JJ., concur.